                   UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RODNEY OTHEL MCINTOSH,                          :      Civil No. 1:18-CV-903
                                                :
      Plaintiff,                                :
                                                :      (Judge Kane)
             v.                                 :
                                                :      (Magistrate Judge Carlson)
UNITED STATES OF AMERICA,                       :
                                                :
      Defendant.                                :

                         MEMORANDUM AND ORDER

      This matter comes before the Court on a request to appoint counsel for the

plaintiff, a pro se litigant, (Doc. 49), and a motion to reconsider a prior

non-dispositive ruling by the court. (Doc. 46.) The plaintiff seeks appointment of

counsel in a case, and reconsideration of this prior order, at a time when we are

recommending the dismissal of this case in its entirety. (Doc. 50.)

      We appreciate the plaintiff’s interest in securing court-appointed counsel, but

also recognize that there is neither a constitutional nor a statutory right to counsel for

civil litigants. Parham v. Johnson, 126 F.3d 454, 456-57 (3d Cir. 1997); Tabron v.

Grace, 6 F.3d 147, 153 (3d Cir. 1993). Instead, 28 U.S.C. ' 1915(e)(1) simply

provides that A[t]he court may request an attorney to represent any person unable to

employ counsel.@ Under '1915(e)(1), a district court=s appointment of counsel is

discretionary and must be made on a case-by-case basis. Tabron, 6 F.3d at 157-58.

                                            1
In Parham, the United States Court of Appeals outlined the standards to be

considered by courts when reviewing an application to appoint counsel pursuant to

28 U.S.C. ' 1915(e)(1). In passing on such requests we must first:

       A[D]etermine[] that the plaintiff's claim has some merit, then [we]
      should consider the following factors: (1) the plaintiff's ability to
      present his or her own case; (2) the complexity of the legal issues; (3)
      the degree to which factual investigation will be necessary and the
      ability of the plaintiff to pursue such investigation; (4) the amount a
      case is likely to turn on credibility determinations; (5) whether the case
      will require the testimony of expert witnesses; [and] (6) whether the
      plaintiff can attain and afford counsel on his own behalf.@

Parham v. Johnson, 126 F.3d at 457. There is yet another practical consideration

which must be taken into account when considering motions for appointment of

counsel. As the United States Court of Appeals for the Third Circuit has aptly

observed:

      Finally, in addressing this issue, we must take note of the significant
      practical restraints on the district courts' ability to appoint counsel: the
      ever-growing number of prisoner civil rights actions filed each year in
      the federal courts; the lack of funding to pay appointed counsel; and the
      limited supply of competent lawyers who are willing to undertake such
      representation without compensation. We have no doubt that there are
      many cases in which district courts seek to appoint counsel but there is
      simply none willing to accept appointment. It is difficult to fault a
      district court that denies a request for appointment under such
      circumstances.

Tabron v. Grace, 6 F.3d 147, 157 (3d Cir. 1993). Mindful of this consideration it has

been Aemphasize[d] that volunteer lawyer time is extremely valuable. Hence, district


                                           2
courts should not request counsel under ' 1915(d) indiscriminately. As the Court of

Appeals for the Second Circuit has warned: >Volunteer lawyer time is a precious

commodity.... Because this resource is available in only limited quantity, every

assignment of a volunteer lawyer to an undeserving client deprives society of a

volunteer lawyer available for a deserving cause. We cannot afford that waste.=

Cooper v. A. Sargenti Co., 877 F.2d 170, 172 (2d Cir.1989).@ Tabron v. Grace, 6

F.3d 147, 157 (3d Cir. 1993).

      In this case our analysis of these factors leads us to conclude that counsel

should not be appointed in this case at the present time. At the outset, we believe

that the first benchmark standard we must address, the question of whether the

plaintiff’s claims against the defendant have arguable legal merit, cuts against the

appointment of counsel in this case since we have recommended that this case be

dismissed. In our view, it would be inappropriate to appoint counsel until this

merits issue is addressed by the district court. Likewise, reconsideration of

non-dispositive pre-trial rulings seems unnecessary here, since we recommend that

this case be dismissed in its entirety.

      Taking these factors into account we DENY this request to appoint counsel

(Doc. 49), and motion to reconsider, (Doc. 46), at this time without prejudice to

re-examining this issue as this litigation progresses.


                                           3
SO ORDERED, this 7th day of March 2019.



                                  S/Martin C. Carlson
                                  Martin C. Carlson
                                  United States Magistrate Judge




                              4
